IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOANILEE MONTANEZ,                        : No. 150 EM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY,                      :
PENNSYLVANIA,                             :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.